Per Curiam.
After reargument, we confirm our view that there should be a trial of this action. [See 216 App. Div. 845; post, p. 759.1 The laws of the National council create obligations, on the part of members of local councils, which are different from those imposed by the independent State council on members of a local council. The rights of members of the local council • in the property of the local council are not limited as they are when in association with a local council allied with the National council. Conclusion of law I is not supported by the evidence. Aside from any other consideration, these facts, of themselves, require that when a meeting is to be held at which it is proposed to sever the relationship of defendant from the independent council and to ally itself with the National council and its subordinate body, the regular State council, a notice of such a meeting should be given to each member of the defendant. That seems not to have been done. No final action was taken on April ninth, and no notice of the meeting of April twenty-third was ever given. Furthermore, the notices that were given to members referred to an amalgamation which had to do with the union of the two State councils, while at . the meetings of April ninth and twenty-third it was proposed, not to amalgamate, but to sever the relationship between the defendant and the independent State council. All the facts which show what the real situation was, and what the members fairly understood by the notices that were sent to them, and whether or not all the members had due *746notice, may be adduced upon a trial. Upon reargument, the judgment should be reversed on the law and a new trial granted, with costs to appellants to abide the event. Kelly, P. J., Rich, Manning, Young and Lazansky, JJ., concur. Upon reargument, judgment reversed upon the law and a new trial granted, with costs to appellants to abide the event.